 1   Steve W. Berman (pro hac vice)
     Mark S. Carlson (pro hac vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Ave., Ste. 2000
 3   Seattle, WA 98101
     Telephone: (206) 623-7292
 4   Facsimile: (206) 623-0594
     steve@hbsslaw.com
 5   markc@hbsslaw.com

 6   Rio S. Pierce, CBA No. 298297
     HAGENS BERMAN SOBOL SHAPIRO LLP
 7   Berkeley, CA 94710
     Telephone: (510) 725-3000
 8   Facsimile: (510) 725-3001
     riop@hbsslaw.com
 9
     Attorneys for Plaintiff
10   Rearden LLC and Rearden Mova LLC

11

12
                               UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                   SAN FRANCISCO DIVISION
15
     REARDEN LLC, REARDEN MOVA LLC,
16   California limited liability companies,       Case No. 3:17-cv-04187-JST
17                                   Plaintiffs,
                                                   STIPULATION AND [PROPOSED]
18         v.                                      ORDER GRANTING ADDITIONAL
                                                   TIME TO RESPOND TO
19   CRYSTAL, INC., a California corporation,      ADMINISTRATIVE MOTION TO
     SQUARE ENIX INC., a Washington Corporation,   SEAL
20
                                   Defendants.     Date:    February 28, 2019
21                                                 Time:    2:00 p.m.
                                                   Judge:   Hon. Jon S. Tigar
22                                                 Ctrm:    9, 19th Floor
23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER GRANTING
     ADDITIONAL TIME TO RESPOND TO
     ADMINISTRATIVE MOTION TO SEAL
     Case No.: 3:17-cv-04187-JST
 1                                              STIPULATION
 2
            The above-captioned parties through their undersigned attorneys of record hereby stipulate
 3
     and agree as follows:
 4
            Whereas, on January 22, 2019, Rearden attorney Mark Carlson served and filed Rearden’s
 5
     Administrative Motion to File Under Seal certain documents designated by defendants and non-
 6
     parties Digital Domain 3.0 (“DD3”) and Microsoft as confidential pursuant to the Protective Order in
 7
     the present case and portions of its opposition brief referencing such documents;
 8
            Whereas, Rearden served non-parties DD3 and Microsoft by email on January 23, 2019 with
 9
     a copy of the Declaration of Mark Carlson in Support of Administrative Motion to File Under Seal in
10
     compliance with Local Rule 79-5(e);
11
            Whereas, the service packages erroneously included confidential materials of both
12
     defendants and non-parties;
13
            Whereas, Mr. Carlson learned of the error at 6:12 PM on January 29, 2019 by email from
14
     Scott Kolassa of DD3 (who represented that DD3 had properly suspended review of the service
15
     package upon discovery of the confidential materials), responded at 6:23 PM that Mr. Kolassa should
16
     delete the service package and promised to serve materials in conformance with Local Rule 79-5(e)
17
     promptly;
18
            Whereas, at 8:17 AM on January 30 Mr. Carlson contacted Jennifer Yokoyama of Microsoft
19
     by email and informed her of the error, requested that copies of the service package be deleted, and
20
     promised to serve materials in conformance with Local Rule 79-5(e) promptly, Ms. Yokoyama
21
     replied that she had not received the service package, and shortly thereafter replied further that she
22
     had found it in her spam folder and deleted it; and
23
            Whereas, although both non-parties have confirmed that they did not review any confidential
24
     information erroneously included in the administrative motion service packages, Mr. Carlson
25
     assumes sole and exclusive responsibility for the above unintentional violation of the Protective
26

27

28
     STIPULATION AND [PROPOSED] ORDER GRANTING
     ADDITIONAL TIME TO RESPOND TO
     ADMINISTRATIVE MOTION TO SEAL
     Case No.: 3:17-cv-04187-JST
 1   Order with respect to the non-party service packages, and if someone is to be held accountable, Mr.

 2   Carlson requests that it be him alone;

 3           Whereas, neither the Defendants nor third parties DD3 and Microsoft waive their rights to
 4   seek further redress for Plaintiffs’ actions by joining in this stipulation and all rights are reserved;

 5           The parties stipulate and agree that Rearden shall re-serve Microsoft and DD3 with the

 6   Declaration of Mark Carlson in Support of Administrative Motion to File Under Seal, as well as a

 7   redacted version of Plaintiff’s Opposition, and only provide those excerpts and documents that

 8   pertain to them and that Microsoft and DD3 may have four business days from the date of the order

 9   below to submit a responsive declaration pursuant to Local Rule 79-5(e)(1). The parties further

10   stipulate and agree that Defendants may have an additional four business days from this order to file

11   any supplemental papers necessary in response to Plaintiffs’ amended filings.

12           So stipulated:
13                                                         RIMON, P.C.
14   Dated: January 31, 2019                        By:    /s/     Karineh Khachatourian
                                                           Karineh Khachatourian
15                                                         Nikolaus A. Woloszczuk
16                                                         Attorneys for Defendants,
                                                           SQUARE ENIX, INC. and
17                                                         CRYSTAL DYNAMICS, INC.
18

19                                                         HAGENS BERMAN SOBOL SHAPIRO

20   Dated: January 31, 2019                        By:    /s/     Mark Carlson
                                                           Mark S. Carlson (Pro Hac Vice)
21
                                                           Steve Berman
22                                                         Rio S. Pierce

23                                                         Attorneys for Plaintiffs,
                                                           REARDEN LLC and
24                                                         REARDEN MOVA LLC

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER GRANTING
     ADDITIONAL TIME TO RESPOND TO
     ADMINISTRATIVE MOTION TO SEAL
     Case No.: 3:17-cv-04187-JST
 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3           January 31
     DATED: _______________, 2019
 4

 5

 6                                         The Honorable Jon S. Tigar

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER GRANTING
     ADDITIONAL TIME TO RESPOND TO
     ADMINISTRATIVE MOTION TO SEAL
     Case No.: 3:17-cv-04187-JST
 1                             CIVIL LOCAL RULE 5-1 ATTESTATION
 2      I, Mark Carlson, am the ECF user whose credentials were utilized in the electronic filing of this

 3   document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Karineh Khachatourian
     concurred in the filing of this document.
 4

 5
                                                         /s/ Mark Carlson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER GRANTING
     NON-PARTIES ADDITIONAL TIME TO RESPOND TO
     ADMINISTRATIVE MOTION TO SEAL
     Case No.: 3:17-cv-04187-JST
